Per Curiam.

Respondent was admitted to the Bar in the First Department, on April 11, 1932.
Ón January 26,1973 respondent was convicted in the Supreme Court, New York County, of the crimes of bribery (Penal Law, § 200.00) and bribing a witness (Penal Law, § 215.00).
Petitioner, the Association of the Bar of the City of New York, by this petition, seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory (Judiciary Law, § 90, subd. 4; Matter of Konigsberg, 39 A D 2d 10).
The petition should be granted and respondent’s name stricken from the roll of attorneys.
Nunez, J. P., Kupeerman, Murphy, Steuer and Capozzoli, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law of the State of New York.